Citation Nr: 1512296	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in February 2013.  The Board found that the issue of entitlement to TDIU had been reasonably raised in the course of adjudication of the Veteran's claim for increased rating for his right shoulder disability.  The TDIU claim was remanded for development and adjudication by the RO.  The Board now finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining or maintaining a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected right shoulder disabilities render him unable to obtain and maintain substantially gainful employment.

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident will be considered one disability for purposes of determining whether the Veteran meets the above percentage criteria.  Id.

The Veteran is service-connected for limitation of motion of the right shoulder, currently rated at 30 percent, major impairment of the right shoulder, currently rated at 30 percent, and scar of the right shoulder, currently rated at 10 percent.  His overall disability evaluation is 60 percent.  As the Veteran's service-connected disabilities result from a common etiology, they are considered one disability and the Veteran therefore meets the percentage requirements for eligibility to receive TDIU benefits.  38 C.F.R. § 4.16(a).

Consequently, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2014).

The Veteran reported on his TDIU application that he had one year of college education but did not graduate.  Following separation from service, he worked as a machine operator for a tool manufacturer for 26 years.  He indicated that he had quit working in May 2011, due to his right shoulder disability.  The Veteran noted that he has not received any other education or training beyond his military and prior work experience.

The Veteran was provided a VA examination in October 2014 to address how his service-connected right shoulder disabilities affect his employability.  The examiner reviewed all of the Veteran's service-connected disabilities and found that the Veteran would be able to perform sedentary work, provided that he was able to use only his left upper extremity.  Prior VA examinations for his right shoulder disabilities show that the Veteran's work as a machine operator required the use of both his hands and upper extremities; accordingly, decreased manual dexterity and strength, problems with lifting, carrying and reaching, and upper extremity pain caused by his right shoulder disabilities significantly affected his work.  September 2007 VA examination; December 2009 VA examination.  The Veteran has also submitted statements that his right shoulder disabilities limited the jobs that he could apply for within his company, and that he ultimately quit his job because his right shoulder disabilities rendered him unable to perform the work required. 

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran has very little formal education, and has not received any other education or training beyond his prior work experience.  As to his prior work experience, the Board acknowledges that it consisted primarily of physical labor that required little specialized skill or expertise.  Furthermore, the evidence shows that the Veteran's service-connected disabilities have an impact on his ability to perform physical activities, to the extent that they would require at least some use of his right upper extremity.  As was determined by the October 2014 VA examiner, the Veteran is unable to perform even sedentary labor with his right upper extremity.  The Board also notes that the Veteran's is right-hand dominant.  The Board is unaware of the type of sedentary employment that would be available to the Veteran, where he was only able to use his nondominant upper extremity.

Given the Veteran's lack of education and special training, and the impact of his service-connected disabilities, the Board finds the likelihood of him finding substantially gainful employment, particularly sedentary employment that only requires use of his left upper extremity, is low.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from securing gainful employment.  Accordingly, entitlement to TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.


ORDER

Entitlement to a total disability evaluation based upon individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


